MEMORANDUM **
Stephan Lee Donaldson appeals from the district court’s judgment and challenges his guilty-plea conviction and the sentence of four months imprisonment and $108,806.14 in restitution imposed for misprision of a felony, in violation of 18 U.S.C. § 4. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Donaldson’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Donaldson the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to Donaldson’s conviction. We accordingly affirm Donaldson’s conviction.
Donaldson waived the right to appeal his sentence, including the amount of restitution. Because the record discloses no arguable issue as to the validity of the sentencing waiver, we dismiss Donaldson’s *617appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.